Citation Nr: 0914428	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for knee disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2006, 
the Veteran requested a de novo review by the RO in March 
2006, the RO issued a new rating decision in June 2007, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in August 2007.

The Board observes that the August 2005 rating decision also 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The Veteran's January 2006 notice of 
disagreement included the PTSD claim, as well as all issues 
currently under consideration.  Thereafter, a June 2007 
rating decision granted entitlement to service connection for 
the Veteran's PTSD.  Thus, that issue is not currently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

This appeal has been advanced on the Board's docket due to 
the Veteran's advanced age, pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
knee disability, neck disability, and low back disability.

The Board notes that a May 2005 report from the National 
Personnel Records Center (NPRC) indicates that the Veteran's 
service medical records were among those thought to have been 
destroyed in a 1973 fire at the NPRC, and states that the 
information requested could not be reconstructed.  Pertinent 
military records recovered include the Veteran's separation 
examination (although not the Report of Medical History, 
which is typically completed in connection with such 
examinations) and DD-214.  In this regard, the Board notes 
that when records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit 
of doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Russo v. Brown, 9 Vet. App. 46, 
51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The record shows that the Veteran served in combat during the 
Korean Conflict, as documented by the receipt of the Combat 
Infantryman's Badge.  Under 38 U.S.C.A. § 1154(b), VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  See also 38 C.F.R. 
§ 3.304(d).  

In the instant appeal, the Veteran contends that he injured 
his knee and lower back while serving on the front lines in 
Korea, and that those injuries were not recorded by the 
medics.  The Veteran claims to have hit his knee on a rock 
when he went down in a ditch while the enemy fired mortar 
rounds, and to have had back pain while carrying logs up a 
hill in order to build a bunker.  The Board notes that the 
Veteran's assertions are certainly plausible, considering the 
circumstances of his combat service. 

On file are VA and private medical records which document 
current knee, neck, and low back disorders.  The record also 
reflects that the Veteran was afforded three VA fee basis 
examinations.  Notably, however, none of these examinations 
were intended to address the claimed orthopedic disabilities.  
Specifically, one examination (administered by a 
psychiatrist) evaluated the Veteran for PTSD; a second 
examination (administered by an audiology specialist) 
evaluated the Veteran for hearing loss and tinnitus; and a 
third examination (administered by an internal medicine 
specialist) evaluated the Veteran for residuals of frostbite 
of the feet.  

In light of the fact that the Veteran served in combat and 
reports pertinent injuries during this time; that his service 
treatment records are missing; and that the post-service 
medical records document current knee, neck, and low back 
disorders; the Board finds that the Veteran should be 
afforded a VA examination to assess the nature and etiology 
of his current claimed disabilities.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In March 2006, the Veteran completed a form (VA Form 21-4142) 
for authorizing VA to obtain certain medical records on his 
behalf.  In November 2006, the RO advised the Veteran that 
because of changes to the law, he needed to execute a new 
authorization.  The correspondence stated that a separate 
release was required for claims involving psychiatric 
conditions, in addition to the release for other non- 
psychiatric disabilities.  The Board observes that a newly 
executed VA Form 21-4142 was received from the Veteran in 
January 2007, but that the Veteran listed two new physicians 
on the form without identifying any of the physicians from 
the original executed form.  Given that the above suggests 
the Veteran may have been confused by the RO's November 2006 
correspondence, and perhaps believed that his March 2006 
release was still a valid release for the physicians 
originally listed, the Board is of the opinion that he should 
be provided another opportunity to authorize VA to obtain 
records from the referenced sources.

In July 2005, the Veteran provided VA with a completed NA 
Form 13055 (Request for Information Needed to Reconstruct 
Medical Data).  The executed form lists the years, seasons, 
organization to which he was assigned, and general location 
where he was treated for the three disabilities for which 
service connection is sought.  The Board is unable to 
determine from the record whether VA made an additional 
attempt to obtain service treatment records on the basis of 
the form.

The Veteran is reminded that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159.  While VA has a duty to assist 
the Veteran in the development of his claim, the Veteran has 
a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

A December 5, 2006 VA medical treatment record notes that the 
Veteran received an MRI diagnostic study on June 6, 2005, to 
assess his complaints of back pain, sciatica, and numbness of 
the feet; the rest of the MRI study is not on file, and 
should be obtained.  See generally Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of treatment 
for all health care providers, VA and 
private, to include the Drs. "Diego Annie 
May," C. Dissanayake, and Mahomer, who may 
possess additional records pertinent to his 
claims.  With any necessary authorization 
from the Veteran, the RO should attempt to 
obtain and associate with the claims files 
any medical records identified by the 
Veteran, to include from Drs. "Diego Annie 
May," C. Dissanayake, and Mahomer, which 
have not been secured previously.  In any 
event, the RO should obtain the report of 
the June 6, 2005 MRI study undertaken at the 
Long Beach, California VA Medical Center.  

2.  The RO should provide NPRC with a copy 
of the NA Form 13055, received by VA in July 
2005, and request that the NPRC search for 
any additional service treatment records for 
the Veteran.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

3.  Then, the Veteran should be scheduled 
for a VA orthopedic examination to ascertain 
the nature and etiology of his claimed knee 
disability; the nature and etiology of his 
claimed neck disability; and the nature and 
etiology of his claimed low back disability.  
It is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.  After reviewing 
the claims file and examining the Veteran, 
the examiner should offer an opinion as to 
whether any knee disability identified is at 
least as likely as not (i.e., 50% or higher 
degree of probability) etiologically related 
to his active duty service or any incident 
therein.  The examiner should also offer an 
opinion as to whether any neck disability 
identified is at least as likely as not 
etiologically related to his active duty 
service or any incident therein.  The 
examiner should additionally offer an 
opinion as to whether any low back 
disability identified is at least as likely 
as not etiologically related to his active 
duty service or any incident therein.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in the 
report.  If an opinion cannot be expressed 
without resort to speculation, the examiner 
should so indicate.

4.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

